


109 HR 5612 IH: Chattahoochee National Forest Act of

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5612
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Mr. Deal of Georgia
			 (for himself and Mr. Norwood)
			 introduced the following bill; which was referred to the
			 Committee on Resources,
			 and in addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Mountaintown National Scenic Area in the
		  Chattahoochee National Forest, Georgia, and to designate additional National
		  Forest System land in the State of Georgia as components of the National
		  Wilderness Preservation System.
	
	
		1.Short titleThis Act may be cited as the
			 Chattahoochee National Forest Act of
			 2006.
		2.Mountaintown
			 National Scenic Area, Chattahoochee National Forest, Georgia
			(a)EstablishmentThere is hereby established in the
			 Chattahoochee National Forest in the State of Georgia the Mountaintown National
			 Scenic Area (in this section referred to as the scenic area)
			 consisting of approximately 13,382 acres, as generally depicted on the map
			 entitled Mountaintown Proposed Scenic Area—Chattahoochee National
			 Forest, Georgia and dated May 3, 2006.
			(b)Map and
			 descriptionsAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture shall submit to Congress a final map and boundary description of
			 the scenic area. The map and description shall have the same force and effect
			 as if included in this Act, except that the Secretary may correct clerical and
			 typographical errors in the map and boundary description. The map and boundary
			 description shall be on file and available for public inspection in the Office
			 of the Chief of the Forest Service. In the case of any discrepancy between the
			 acreage and the map referred to in subsection (a) and the map and boundary
			 description required by this subsection, the map and boundary description
			 required by this subsection shall control.
			(c)Management
				(1)PurposesThe
			 Secretary shall manage the scenic area for the purposes of—
					(A)ensuring the
			 appropriate protection and preservation of the scenic quality, water quality,
			 natural characteristics, and water resources of the area;
					(B)protecting and
			 managing vegetation in the area to provide wildlife and fish habitat,
			 consistent with subparagraph (A);
					(C)providing parcels
			 within the area that may develop characteristics of old-growth forests;
			 and
					(D)providing a
			 variety of recreation opportunities, consistent with the preceding
			 purposes.
					(2)PriorityIn
			 the case of a conflict between the management purposes specified in paragraph
			 (1) and the laws and regulations generally applicable to the National Forest
			 System, the management purposes shall take precedence.
				(d)Management
			 planNot later than three
			 years after the date of the enactment of this Act, the Secretary shall develop
			 a management plan for the scenic area as an amendment to the land and resource
			 management plan for the Chattahoochee National Forest. The amendment shall
			 conform to the requirements of this section. Nothing in this section shall
			 require the Secretary to revise the land and resource management plan for the
			 Chattahoochee National Forest pursuant to section 6 of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
			(e)RoadsAfter
			 the date of the enactment of this Act, no new roads shall be constructed or
			 established within the scenic area, except that this prohibition shall not be
			 construed to deny access to private lands or interests therein in the scenic
			 area.
			(f)Vegetation
			 managementNo timber harvest shall be allowed within the scenic
			 area, except as may be necessary in the control of fire, insects, and diseases
			 and to provide for public safety and trail access. Notwithstanding the
			 foregoing, the Secretary may engage in vegetation manipulation practices for
			 maintenance of existing wildlife clearings and visual quality. Firewood may be
			 harvested for personal use along perimeter roads under such conditions as the
			 Secretary may impose.
			(g)Motorized
			 travelMotorized travel shall
			 not be permitted within the scenic area, except that the Secretary may
			 authorize motorized travel within the scenic area as necessary for
			 administrative use in furtherance of the management purposes specified in
			 subsection (c)(1) and in support of wildlife management projects in existence
			 as of the date of the enactment of this Act.
			(h)FireWildfires in the scenic area shall be
			 suppressed in a manner consistent with the management purposes specified in
			 subsection (c)(1), using such means as the Secretary considers
			 appropriate.
			(i)Insects and
			 diseaseInsect and disease outbreaks may be controlled in the
			 scenic area to maintain scenic quality, prevent tree mortality, reduce hazards
			 to visitors, or protect private lands.
			(j)WaterThe
			 scenic area shall be administered so as to maintain or enhance existing water
			 quality.
			(k)Mining
			 withdrawalSubject to valid existing rights, all federally owned
			 lands in the scenic area are hereby withdrawn from location, entry, and patent
			 under the mining laws of the United States and from leasing claims under the
			 mineral and geothermal leasing laws of the United States, including amendments
			 to such laws.
			3.Designation of
			 additional National Forest System land as wilderness in Georgia
			(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the following lands in the State of
			 Georgia, which are administered by the Secretary of Agriculture as part of the
			 Chattahoochee National Forest and comprise approximately 8,448 acres, as
			 generally depicted on the maps dated May 3, 2006, and entitled Proposed
			 Wilderness Additions—Chattahoochee National Forest, are hereby
			 designated as wilderness and incorporated into the existing wilderness area to
			 which they adjoin:
				(1)Three additions to the existing Southern
			 Nantahala Wilderness: Ben Gap, consisting of 1,294 acres, Shoal Branch,
			 consisting of 412, and Tate Branch, consisting of 1,085 acres.
				(2)One addition to the existing Blood Mountain
			 Wilderness: Cedar Mountain, consisting of 561 acres.
				(3)Two additions to the existing Brasstown
			 Wilderness: Duck Branch, consisting of 190 acres, and Wilson Cove, consisting
			 of 563 acres.
				(4)One addition to the existing Ellicott Rock
			 Wilderness: Ellicott Rock Addition, consisting of 562 acres.
				(5)Two additions to the existing Cohutta
			 Wilderness: Foster Branch, consisting of 165 acres, and Ken Mountain,
			 consisting of 527 acres.
				(6)One addition to the existing Raven Cliffs
			 Wilderness: Helton Creek, consisting of 2,451 acres.
				(7)One addition to the existing Tray Mountain
			 Wilderness: Tripp Branch, consisting of 638 acres.
				(b)Maps and legal
			 descriptionsAs soon as
			 practicable after the date of the enactment of this Act, the Secretary shall
			 submit to Congress final maps and boundary descriptions of the lands designated
			 as wilderness by this section. The maps and descriptions shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct clerical and typographical errors in the maps and boundary
			 descriptions. The maps and boundary descriptions shall be on file and available
			 for public inspection in the Office of the Chief of the Forest Service.
			(c)Administration
				(1)In
			 generalSubject to valid existing rights, the Secretary shall
			 administer the lands designated as wilderness by this section in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.) and this section.
				(2)Effective date
			 of wilderness actWith respect to the land designated as
			 wilderness by this section, any reference in the Wilderness Act (16 U.S.C. 1131
			 et seq.) to the effective date of the Wilderness Act shall be deemed to be a
			 reference to the date of enactment of this Act.
				(3)Fish and
			 wildlifeAs provided in
			 section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this
			 section shall be construed as affecting the jurisdiction or responsibilities of
			 the State of Georgia with respect to fish and wildlife in the Chattahoochee
			 National Forest.
				(4)WithdrawalSubject
			 to valid existing rights in existence on the date of enactment of this Act, the
			 Federal land designated as wilderness by this section is withdrawn from all
			 forms of entry, appropriation, or disposal under the public land laws;
			 location, entry, and patent under the mining laws; and disposition under all
			 laws pertaining to mineral and geothermal leasing or mineral materials.
				
